Kerwin, J.
The referee found, among other things, that the defendant was operating a street railway line along the 'highways of the city of Manitowoc and across the Manitowoc river upon a bridge; that in July, 1902, the superintendent of defendant, duly authorized, ordered of plaintiff certain appliances for use on the bridge; that the plaintiff accepted the order and immediately began work under, the contract; that about the second day after the appliances had been ordered the general superintendent and superior officer of defendant, with authority so to do, peremptorily ordered the work stopped if the job was to cost more than $75, but, notwithstanding, the plaintiff proceeded with the work and finished the job at a cost of $606.12; that defendant refused to pay any amount in excess of $75; that plaintiff applied to the common council of the city of Manitowoc and received permission to remove the appliances from the bridge, but never did remove them; that the appliances furnished were worth $606.12. And as conclusions thereon that the appliances were ordered by authority of defendant; that when ordered it was believed by the superintendent of defendant that they would cost not to exceed $75; that within two days after the order was given the order was canceled and the work ordered stopped unless the cost of the job was limited to $75; that the plaintiff elected to proceed with the job and elected and submitted to the condition and consented to do the job for $75; that the first contract was superseded by the second implied agreement; that by electing to proceed with the construction the plaintiff became bound by the limitation and cannot recover in excess of $75; and that plaintiff is entitled to recover the sum of $75.
The main contention of appellant is that, because a valid contract was made and no price fixed, he was entitled to com-*88píete the job and recover what it was reasonably worth. It does not appear definitely how much had been done under the contract when the work was ordered stopped and the contract canceled. Only two days had elapsed from the time of the giving and acceptance of the order, and a large and substantial part, perhaps the principal pai’t, of the contract was then unperformed and the contract executory. There is no doubt that the refusal of the defendant to perform on its part unless plaintiff would consent to a modification was a total breach of the contract. But notwithstanding the breach the plaintiff had no right to proceed and perform the contract, which was executory at the time of breach, and recover the value of the completed job. His remedy was to recover damages for the breach and proceed no further with performance of the contract on his part. Ward v. Am. H. F. Co. 119 Wis. 12, 96 N. W. 388; Fountain City D. Co. v. Peterson, 126 Wis. 612, 106 N. W. 17; Engeldinger v. Stevens, 132 Wis. 423, 112 N. W. 507.
The theory obviously of the appellant is that the plaintiff, after the contract was made, had a right to proceed and complete it, notwithstanding the order of defendant to proceed no further. This is not the law. "While the contract remained executory the defendant had a right to stop the performance- on the part of plaintiff by subjecting itself to such damages as would compensate plaintiff for being stopped in the performance of the contract. Ward v. Am. H. F. Co., supra; Hamilton v. McPherson, 28 N. Y. 72; Johnson v. Meeker, 96 N. Y. 93; Hinckley v. Pittsburgh B. S. Co. 121 U. S. 264, 7 Sup. Ct. 875; Badger Slate L. Co. v. G. W. Jones L. Co., ante, p. 73, 121 N. W. 933.
The plaintiff on the trial, however, did not claim .damages on account of breach, but maintained his right to recover on the original contract for the value of the job completed, and the main question litigated appears to have been whether the original contract was modified so as to limit the cost of the *89job to $75. Tbe plaintiff offered no evidence of the damages occasioned by the breach. . The court below as well as the referee seems to have awarded judgment for $75 on the theory that, when the defendant ordered the work stopped unless it could be done for $75, and plaintiff proceeded with and completed the job, plaintiff impliedly agreed to the modification. We need not decide this proposition. The plaintiff not having proved the amount of his damages occasioned by the breach, and it not appearing that he was entitled to recover more than $75, the amount which defendant concedes, we think the judgment was right and must be affirmed.
By the Court. — The judgment is affirmed. '